Citation Nr: 1231932	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  07-25 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervical spondylosis prior to July 7, 2011.

2.  Entitlement to a disability rating in excess of 20 percent for cervical spondylosis since July 7, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from July 1984 to August 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the RO in San Diego, California.  Subsequently, the Veteran's claims file was permanently transferred to the RO in Houston, Texas, hence, that RO now has jurisdiction over the claim on appeal.

In December 2010, and again in May 2011, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  In addition to remanding the claim listed above, in December 2010, the Board also granted an increased 10 percent rating for hypertension.  The Board's decision with respect to that claim is final.  See 38 C.F.R. § 20.1100 (2011).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  Prior to June 4, 2006, the Veteran's cervical spondylosis was manifested by forward flexion of 40 degrees, combined range of motion of 210 degrees, and no associated objective neurological abnormities.  

3.  From June 4, 2006 to July 7, 2011, the Veteran's cervical spondylosis was manifested by forward flexion that exceeded 15 degrees, but did not exceed 30 degrees, with no associated objective neurological abnormities. 

4.  From July 7, 2011 to present, the Veteran's cervical spondylosis has been manifested by forward flexion that exceeds 15 degrees, but does not exceed 30 degrees, with no associated objective neurological abnormities. 

CONCLUSIONS OF LAW

1.  Prior to June 4, 2006, the criteria for an initial disability rating higher than 10 percent for cervical spondylosis have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).

2.  From June 4, 2006 to July 7, 2011, the criteria for a disability rating of 20 percent for cervical spondylosis are met; the criteria for a disability rating in excess of 20 percent are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).

3.  Since July 7, 2011, the criteria for a disability rating in excess of 20 percent for cervical spondylosis are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, private treatment records identified by the Veteran, and the Veteran's written assertions and personal hearing testimony.  The Veteran was asked to identify any additional records in June 2011 and he did not respond to that letter.

In addition, the Veteran was afforded VA examinations in April 2005, November 2008, and July 2011.  These examinations were adequate because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Each examiner made findings pertinent to the rating schedule.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).


Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's December 2010 remand instructions by providing an amended VCAA notice letter that includes the type of information mandated by the CAVC in Dingess.  The RO complied with the May 2011 remand instructions by (1) requesting that the Veteran identify all treatment by private and VA providers, (2) asking the Veteran to identify treatment for the service-connected disability and requesting the necessary authorization to obtain any identified records, and (3) scheduling a VA examination.  The claims file was provided to the VA examiner, range of motion studies were accomplished, and the examiner addressed functional impairment, neurological symptoms, and incapacitating episodes.  As noted above, with regard to treatment records, the Veteran did not respond to the RO's June 2011 request to identify treatment records and provide the appropriate authorization to obtain records. 

Disability Ratings - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of Disability Rating for Cervical Spondylosis

In the January 2006 rating decision, the RO granted service connection and assigned an initial rating of 10 percent for cervical spondylosis, pursuant to Diagnostic Code 5242, effective September 1, 2005.  An August 2011 rating decision subsequently granted a higher rating of 20 percent, effective July 7, 2011, thus establishing a staged rating.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 100 percent rating is available for unfavorable ankylosis of the entire spine; a 40 percent rating is available for unfavorable ankylosis of the entire cervical spine; a 30 percent rating is available for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 20 percent rating is available for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 10 percent rating is available for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V). 

After a review of all of the evidence, the Board finds that an increase in the disability rating assigned from June 4, 2006 to July 7, 2011 from 10 percent to 20 percent is warranted.  This finding is based in part on the report of VA examination in November 2008, at which time forward flexion of the cervical spine was measured to 30 degrees with onset of pain at 30 degrees.  As this finding meets the criteria for a 20 percent rating, i.e., forward flexion greater than 15 degrees, but not greater than 30 degrees, an increase to 20 percent is warranted at least from the date of that examination.  

Regarding the effective date of June 4, 2006, the Board finds that an increase in the disability is factually ascertainable from the report of a June 6, 2006 visit to the Veteran's private physician at Pearland Family and Industrial Clinic.  In that report, it is noted that the Veteran had increased neck pain and trouble turning his head for two days.  An MRI was ordered, which showed mild to moderate disc bulging at C3-6.  While range of motion was not reported, on his July 2006 notice of disagreement, the Veteran identified this visit as coinciding with a further decrease in range of motion.  The Veteran is competent to report the time of onset of worsening of symptoms, and his report is supported by the treatment records.  Accordingly, June 4, 2006 appears to be the earliest date as of which it is factually ascertainable that an increase in disability occurred.  See 38 C.F.R. § 3.400(o)(2011).  

The Board finds that the weight of the evidence demonstrates that, prior to June 4, 2006, a disability rating in excess of 10 percent is not warranted.  Regarding range of cervical spine motion, the report of VA examination in April 2005 reveals forward flexion of the cervical spine was measured to 40 degrees, with onset of pain at 40 degrees.  Extension of the cervical spine was measured to 40 degrees with onset of pain at 40 degrees.  Right and left flexion of the cervical spine were each measured to 30 degrees with onset of pain at 30 degrees.  Right and left rotation of the cervical spine were each measured to 65 degrees with onset of pain at 65 degrees.  Combined range of motion of the cervical spine was 270 degrees (40+40+30+30+65+65).  

Thus, the range of motion criteria for a 20 percent or higher rating are not met prior to the June 4, 2006.  While there is evidence of mild muscle spasms in the trapezii, as found on the April 2005 examination, this did not result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The April 2005 examiner found a normal gait and posture. 

The Board acknowledges that motion of the spine was painful during the entire period prior to June 4, 2006.  The report of VA examination in April 2005 reveals that the Veteran reported constant pain rated at a 7 out of 10.  This pain was brought on by activities such as turning his head.  Range of motion was limited by pain, but was not limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran reported that he had not lost time from work and he denied incapacitation.  

Despite the presence of pain with motion or constantly, the above results exclude the possibility that the range of forward flexion was ever limited-either by functional loss due to pain or structural limitation-to 30 degrees, or that the combined range of motion of the cervical spine was ever limited to 170 degrees, or that muscle spasms, when present, or guarding was ever severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The issue is not whether pain would additionally limit motion, but whether that additional limitation would result in the criteria reflective of a 20 percent or higher rating.  On this record, the Board finds that, prior to June 4, 2006, there was no evidence of such a limitation of motion.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40.  

It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for cervical spondylosis.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

Regarding arthritis, the Board notes that a noncompensable disability is a prerequisite for compensation under the second or third parts of Diagnostic Code 5003.  Only when arthritic pain does not cause limitation of motion, or causes a limitation of motion that does not rise to a compensable level, will a 10 percent rating under Diagnostic Code 5003 be appropriate.

The Board notes that, under the rating schedule, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  Here, the report of VA examination in April 2005 reveals that muscle strength, sensation and reflexes of the upper extremities were normal.  The examiner found that there was no evidence of radiation of pain and no intervertebral disc syndrome.  

Turning to the period since June 4, 2006, the Board finds that the weight of the evidence demonstrates that a disability rating in excess of 20 percent is not warranted.  Regarding limitation of motion, the November 2008 examination report reveals that forward flexion of the cervical spine was measured to 30 degrees with onset of pain at 30 degrees.  Extension of the cervical spine was measured to 30 degrees with onset of pain at 30 degrees; right and left lateral flexion of the cervical spine were each measured to 30 degrees with onset of pain at 30 degrees.  Right rotation of the cervical spine was measured to 30 degrees with onset of pain at 30 degrees.  Left rotation of the cervical spine was measured to 60 degrees with onset of pain at 60 degrees.  Combined range of motion of the cervical spine was 210 degrees (30+30+30+30+30+60).  

The report of VA examination in July 2011 reveals no muscle spasms; however, the Veteran could only flex and extend to about 20 degrees.  He had left and right lateral flexion to about 20 degrees.  He had left and right lateral rotation to 60 degrees.  Combined range of motion was 200 degrees (20+20+20+20+60+60).  

The report of VA examination in November 2008 reveals constant neck pain, stiffness, lack of flexibility, and difficult movement.  The pain was described as burning, sharp, and shooting.  On a scale of 1 to 10, at its worst, the pain was an 8 or 9.  The pain was elicited by physical activity.  The Veteran reported that, because of pain, he could no longer run or do any resistance training.  Driving was difficult.  Sleeping was difficult.  After repetition of motion, there was pain, weakness, and lack of endurance.  There was no fatigue or incoordination, and there was no additional limitation in degrees.  The Veteran reported no incapacitation.  The November 2008 examiner found posture and gait to be within normal limits.  The head position was normal with symmetry in appearance.  Spinal curvature was normal.  

In July 2011, the Veteran complained of chronic pain in the neck, particularly with rotation and intermittent muscle spasms.  He reported no true flare-ups and no incapacitating events.  The disability was noted to interfere with driving and exercise; however, it did not affect his employment.  Repetitive motion of the neck in all ranges of motion produced pain but no weakness or fatigue, and did not alter range of motion.  

Thus, despite the presence of pain with motion or constantly, the above results exclude the possibility that the range of forward flexion was ever limited-either by functional loss due to pain or structural limitation-to to 15 degrees or less, or that there was ever favorable ankylosis of the entire cervical spine.  

Regarding the presence of associated objective neurological abnormalities, the report of VA examination in November 2008 reveals that the Veteran complained of pain that travels to his shoulder blade, right arm, and mid back.  The Board also notes that the Veteran is separately service-connected for disabilities of the both shoulders and the thoracic spine.  Regarding whether this pain may be associated with radiculopathy, the November 2008 examiner found no evidence of radiating pain on movement and no sign of intervertebral disc syndrome.  Moreover, neurological examination of the upper extremities was normal with normal sensory examination and normal reflexes.  A letter from the Veteran's private physician in July 2006 notes that the Veteran had cervical radiculopathy due to spondylosis and disc protrusions; however, upper extremity muscle testing was essentially normal.  

The July 2011 examiner noted the Veteran's complaint of pain down the left arm with flexion, and thought that this could possibly be due to radiculopathy.  He also noted that an MRI shows congenital stenosis of the cervical spine with nerve encroachment.  He found that it is certainly within reason that range of motion does cause more severe cord compression, particularly at C3-4 through C5-6.  This would indicate that he does have true radiculopathy.  

The Board acknowledges that there is evidence of radiculopathy in this case; however, the Board finds that a separate rating is not warranted, as such a rating requires objective neurologic abnormalities.  Here, despite acknowledging the presence of radiculopathy, the July 2011 examiner found no objective indication of upper extremity radiculopathy or sensory deprivation, bilaterally, as demonstrated on physical examination.  Moreover, he found that there was no indication of upper extremity muscle wasting or loss of strength, bilaterally.  The Veteran had normal and equal biceps and triceps and deep tendon reflexes, bilaterally.  Based on a normal neurological examination of the upper extremities, in July 2011, November 2008, and July 2006, there is no basis for a separate rating for either upper extremity.  

For these reasons, the Board finds that while a 20 percent rating is warranted from June 4, 2006 to July 7, 2011, the weight of the evidence is against a finding of an initial rating in excess of 10 percent for cervical spondylosis for the period prior to June 4, 2006, and is against a rating in excess of 20 percent for cervical spondylosis for the period since June 4, 2007.  The weight of the evidence is also against any separate rating for associated objective neurological abnormalities.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected cervical spondylosis.  The criteria specifically provide for ratings based on the presence of arthritis, and limitation of motion of the spine including due to pain and other orthopedic factors and incapacitating episodes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Such factors are explicitly part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


	(CONTINUED ON NEXT PAGE)




ORDER

From June 4, 2006 to July 7, 2011, a 20 percent rating, but not higher, for cervical spondylosis is granted, subject to the regulations governing the payment of monetary benefits.  

Prior to June 4, 2006, an initial rating in excess of 10 percent for cervical spondylosis is denied.

Since July 7, 2011, a disability rating in excess of 20 percent for cervical spondylosis is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


